DYICMAN, J.
This is an appeal by the defendant from a judgment in favor of the plaintiff entered upon the verdict of a jury after a trial at the circuit. The action was for malicious prosecution. As the testimony was substantially uncontradicted, or at least such that but one conclusion could be fairly reached upon the question, the trial judge determined that there was not prohable cause for the prosecution, and left the question of damages to the jury. There was no error committed upon the trial, and the judgment must be affirmed, with costs. All concur.